 KINDER-CARE LEARNING CENTERS509Kinder-Case Learning Centers, Inc. and UnitedAutomobile, Aerospace and Agricultural Imple-ment Workers of America, AFL-CIO, District65. Case 32-CA-781726 June 1987DECISION AND ORDERBY MEMBERS JOHANSEN, BABSON, ANDSTEPHENSOn 19 November 1986 Administrative LawJudge George Christensen issued the attached deci-sion. The Respondent filed exceptions and a sup-porting brief.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the decision and therecord in light of the exceptions and brief and hasdecided to affirm the judge's rulings, findings,' andconclusions and to adopt the recommended Orderas modified.2ORDERThe National Labor Relations Board adopts therecommended Order of the administrative lawjudge as modified below and orders that the Re-spondent, Kinder-Care Learning Centers, Inc.,Pittsburg, California, its officers, agents, successors,The Respondent has excepted to some of the judge's credibility fmd-ings. The Board's established policy is not to overrule an administrativelaw judge's credibility resolutions unless the clear preponderance of allthe relevant evidence convinces us that they are incorrect. Standard DoWall Products, 91 NLRB 544 (1950), enfd. 188 F.2d 362 (3d Cir. 1951).We have carefully examined the record and find no basis for reversingthe findings.The Respondent contends, inter aha, that employee Johnnie Bradfordwas not a regular part-time teacher in January 1986 and was not dis-charged on 31 January 1986. Rather, the Respondent argues that Brad-ford was a substitute teacher and was relieved of her services as of 31January because the Respondent had decided to phase out the employ-ment of substitutes. In adopting the judge's finding that the Respondentviolated Sec. 8(a)(3) and (1) of the Act by discharging Bradford for en-gaging in union activities while employed as a teacher, we note that therecord indicates that Bradford was not designated as a substitute in theRespondent's weekly activity reports for the latter portion of January1986. We also note that the Respondent hired two substitute teachers fol-lowing the time it claims Bradford was not subject to employment be-cause of her substitute status. Thus, even assuming Bradford was em-ployed as a substitute in January 1986, the Respondent did not establishthat Bradford was not employed after 29 January 1986 because it had de-cided to cease using substitutes. (Bradford was not scheduled to work on30 January 1986.)2 The Respondent excepts, mter ails, to that portion of the judge's rec-ommended Order directing the Respondent to post copies of the notice atits Antioch and Concord, California facilities, as well as at its Pittsburg,California facility. No unfair labor practices were alleged in the originalcomplaint concerning employees other than at the Pittsburg facility, Fur-ther, the amended complaint alleges an unlawful grant of wage and bene-fit improvements only at the Pittsburg facility, and the issue of improve-ments at the Antioch and Concord facilities was not fully litigated. Ac-cordingly, we shall modify the judge's recommended Order by requiringthat the notice be posted only at the Respondent's Pittsburg facility.The judge inadvertently omitted expunction language from the notice.We shall issue a new notice to include such language.284 NLRB No. 63and assigns, shall take the action set forth in theOrder as modified.1.Substitute the following for paragraph 2(d)."(d) Post at its facility in Pittsburg, California,copies of the attached notice marked 'Appendix.'Copies of the notice, on forms provided by the Re-gional Director for Region 32, after being signedby the Respondent's authorized representative,shall be posted by the Respondent immediatelyupon receipt and maintained for 60 consecutivedays in conspicuous places including all placeswhere notices to employees are customarily posted.Reasonable steps shall be taken by the Respondentto ensure that the notices are not altered, defaced,or covered by any other material."2.Substitute the attached notice for that of theadministrative law judge.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board has foundthat we violated the National Labor Relations Actand has ordered us to post and abide by this notice.Section 7 of the Act gives employees these rights.To organizeTo form, join, or assist any unionTo bargain collectively through representa-tives of their own choiceTo act together for other mutual aid or pro-tectionTo choose not to engage in any of theseprotected concerted activities.WE WILL NOT threaten you with discharge forsupporting United Automobile, Aerospace and Ag-ricultural Implement Workers of America, AFL-CIO, District 65, or any other labor organization.WE WILL NOT grant wage and benefit improve-ments to discourage you from supporting the aboveor any other labor organization.WE WILL NOT discharge you for supporting theabove or any other labor organization.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce you in the exer-cise of the rights guaranteed you by Section 7 ofthe Act.WE WILL offer Johnnie Bradford immediate andfull reinstatement to her former job as a regularpart-time teacher or, if that job no longer exists, toa substantially equivalent position, without preju-dice to her seniority or any other rights or privi- 510DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDleges previously enjoyed and WE WILL make herwhole for any loss of earnings and other benefitsresulting from her discharge, less any net interimearnings, plus interest.WE WILL notify Johnnie Bradford that we haveremoved from our records any reference to her dis-charge and that the discharge will not be usedagainst her in any way.KINDER-CARE LEARNING CENTERS,INC.Luella Nelson, for the General Counsel.William H. Andrews (Coffman, Coleman, Andrews &Grogan), of Jacksonville, Florida, for the Employer.Gail Wetzel, of Oakland, California, for the Union.DECISIONSTATEMENT OF THE CASEGEORGE CHRISTENSEN, Administrative Law Judge.On 13, 14, 15, and 16 May and 22 July 19861 I conduct-ed a hearing at Oakland, California, to try issues raisedby a complaint issued on 25 March based on a chargefiled on 5 February by United Automobile, Aerospaceand Agricultural Implement Workers of America, AFL-CIO, District 65 (Union). The complaint (as amended)alleged Kinder-Care Learning Centers, Inc. (Employer)violated Section 8(a)(1) and (3) of the National LaborRelations Act (Act) by discharging employee JohnnieBradford on 31 January and thereafter failing and refus-ing to reinstate her to her former position because of herunion activities. The complaint also alleged the Employ-er violated Section 8(a)(1) of the Act by creating the im-pression it was surveilling its employees' union activities,by threatening an employee with reprisals because of herunion activities, by threatening an employee with interro-gation of its employees concerning their union sympa-thies and/or support, by coercively informing an em-ployee another employee was discharged because of herunion activities, and by soliciting and promising toremedy employee grievances and granting improvedwages and benefits to discourage employee support ofthe Union.The Employer contended Bradford was not dis-charged or, if she was, the discharge did not violate theAct because Bradford was discharged for engaging inunion activities while she was a supervisor; denied itmade any statements that conveyed the impression theEmployer was surveilling its employees' union activities;denied the alleged threats were made; denied it solicitedand promised to remedy employee grievances; and as-serted its grant of improved wages and benefits was theresult of an area survey and decision arrived at prior toEmployer awareness of any employee interest in unionrepresentation.The issues are: (1) whether the Employer dischargedBradford for engaging in union activities, threatened anemployee with reprisals for engaging in union activities,1. Read 1986 after further date references omitting the year.made statements to an employee that created the impres-sion the Employer was surveilling its employees' unionactivities, and threatened an employee with Employer in-terrogation of other employees concerning their unionsympathies and/or support; (2) whether the Employercoercively informed an employee another employee wasdischarged because of her union activities; (3) whetherthe Employer made statements to employees that createdthe impression the Employer was surveilling its employ-ees' union activities and solicited and promised toremedy those employees' complaints or grievances todiscourage employee support of the Union; (4) whetherthe Employer improved the wages and benefits of its em-ployees to discourage their support of the Union; and (5)if affirmative findings are entered with respect to any ofthe foregoing, whether the Employer thereby violatedthe Act.The General Counsel, the Union, and the Employerappeared by counsel and were afforded full opportunityto adduce evidence, examine and cross-examine wit-nesses, argue, and file briefs. Briefs were filed by theGeneral Counsel and the Employer.Based on my review of the entire record,2 observationof the witnesses, perusal of the briefs and research, Ienter the followingFINDINGS OF FACT3-I.JURISDICTION AND LABOR ORGANIZATIONThe complaint alleged, the answer admitted, and I findat all pertinent times the Employer was an employer en-gaged in commerce in a business affecting commerce andthe Union was a labor organization within the meaningof Section 2 of the Act.II.THE ALLEGED UNFAIR LABOR PRACTICESA. PreliminaryThe Employer operates child day-care facilities nation-ally, with headquarters in Montgomery, Alabama. Foradministrative purposes, it is structured into two zones(east and west); a western region within its western zone,consisting of California and Nevada; a northern Califor-nia district within its western region; and 14 child day-care facilities called centers within its northern Californiadistrict. At times pertinent Vice President Eldon Wyattwas in charge of the western zone, Vice PresidentRobert Benowitz was in charge of the western region,Michael Hill was in charge of the northern Californiadistrict, and Kathy Jacobson was in charge of the Pitts-burg, California center.42 Errors in the transcript have been noted and corrected. Appendix Ais omitted from publication.3 Although every apparent or nonapparent conflict in the evidence hasnot been specifically resolved below, because my findings are based onmy examination Of the entire record, my observation of the demeanor ofevery witness while testifying, and my evaluation of the reliability oftheir testimony, any testimony in the record that is inconsistent with myfindings is hereby discredited.4 I find at all pertinent times Wyatt, Benowitz, Hill, and Jacobsonwere supervisors and agents of the Employer acting on its behalf withinthe meaning of Sec. 2 of the Act. KINDER-CARE LEARNING CENTERS511The Employer completed construction of its Pittsburg,California center5 in August 1985 and opened for busi-ness shortly thereafter. Kathy Jacobson was employed asits director and Jan Fauntleroy was initially employed asits assistant director but quickly replaced by JohnnieBradford (who was initially hired as a teacher).B. Bradford's Duties as Assistant DirectorBradford functioned as the Pittsburg center's assistantdirector from late August through late November 1985.During that period, she interviewed parents and enrolledchildren; collected tuition, issued receipts, and depositedmoneys collected; prepared financial, delinquency, andattendance reports; communicated with parents whenchildren became ill or were injured at the center;checked staffing ratios and either released or transferredteachers when rooms were overstaffed or called in sub-stitute teachers when rooms were understaffed;6 desig-nated break periods for the teachers; screened and inter-viewed prospective employees and effectively recom-mended hire or rejection; administered and effectivelyrecommended employee discipline, including discharge;effectively recommended employee assignments, trans-fers, and promotions; approved employee requests fortime off; substituted for absent teachers and during teach-er breaks; checked supplies and received deliveries; as-sumed charge of the center in the absence of the direc-tor; was recognized by the teachers as possessing author-ity to assign, transfer, and relieve them from work, granttheir requests, administer discipline, and exercise the au-thority of the director in her absence, and exercised thatauthority.C. Bradford's Change in Job StatusIn November 1985 Bradford was awarded a one-quar-ter scholarship to attend Hayward Extension College atPleasant Hill, California. Bradford approached Jacobson,advised Jacobson of the scholarship and her desire toaccept it, and requested a voluntary demotion to a teach-ing position.7 Jacobson agreed to the proposed demo-tion, the two discussed who among the staff was bestqualified to succeed Bradford as assistant director, andagreed on Hachtel. Hachtel was offered and acceptedthe promotion and, in late November, Jacobson preparedand processed documents the Employer required torecord such status changes. Bradford agreed to trainHachtel in her new duties prior to Christmas vacation(which began in mid-December).5 One of the 14 centers within its northern California district.6 Children were assigned to rooms according to their ages; for eachroom of under 2-year olds and 2-year olds, one teacher was required foreach four children; for the 3-year old, 4-year old, and 5-year old rooms,one teacher was required for each 12 children; for the 6-year old roomand the 6- to 12-year olds (an after-school program), one teacher was re-quired for each 15 children.7 Although they initially agreed Bradford would function as a substi-tute teacher (on call for employment as and when needed), Jacobson as-signed Bradford the duties of a regular part-time teacher (regularly as-signed to work less than 20 hours per week). At the time Bradford madeher proposal, she did not know when the quarter would end; she learnedin early December the quarter would end in mid-March and informed Ja-cobson.From the time the two returned following the vaca-tion (about 2 January) Hachtel functioned as the assistantdirector of the center and Bradford functioned as a regu-lar part-time teacher.8 Bradford continued in that capac-ity until 29 January.D. Bradford's Union ActivitiesIn September 1985 Bradford began to attend a nightclass in administration and supervision at Los MedanosCollege.• When a guest lecturer (Marcy Libster, a teach-er at the Oaldand California Jewish Community Centerand a director of an organization called the Child CareCommunity Project) spoke to the class on 2 Decemberabout the rights of child-care workers, Bradford becameinterested and contacted Libster outside the class. In thecourse of their discussions, Libster informed Bradfordshe worked at a child care facility whose employeeswere union represented and spoke favorably concerningsuch representation.A few days later, when one of the teachers (TeresaLorenz) expressed dissatisfaction with wages and otheremployment conditions and asked Bradford the bestcourse for securing improvements, Bradford contactedMarcy Whitebrook, the executive director of the project,and was referred to one of Libster's fellow project direc-tors, Mary Ann Massenburg, the Union's general orga-nizer. Bradford contacted Massenburg and Massenburgmet with Bradford and Lorenz at Bradford's home on 12December 1985. At that meeting, the two employees ex-pressed their dissatisfaction with their wages and otheremployment conditions and their desire for improve-ments; Massenburg told them she thought the Unioncould be of help, gave the two some literature, told themthe Union would have to proceed on a districtwide basisin seeking to represent their interests,10 and suggestedthey contact and invite employees employed at othercenters within the Employer's northern California dis-trict to meet with her. Bradford and Lorenz accepted thesuggestion, the proposed meeting was scheduled for 3January at Bradford's home, Bradford and Lorenz invit-ed employees at the Pittsburg and Antioch centers toattend the meeting and it was held on 3 January. A sub-sequent meeting was scheduled for and held on 13 Janu-ary at Bradford's home, attended by employees of thePittsburg, Antioch, and Concord centers. Massenburgchaired each meeting, recited what she thought theUnion could do to improve the employees' wages andother employment conditions, answered questions, dis-tributed literature, and solicited employee signatures tocards authorizing the Union to represent the employeesfor collective-bargaining purposes. Bradford attended theJanuary meetings and responded to the solicitation bysigning a card at one of them. Bradford also solicited8 Working Monday, Wednesday, and Friday mornings in a 2-year-oldroom with teacher Laura Bown.9 California (and the Employer) requires all administrators of childcare facilities to complete such a class.1• In view of a recent Board decision to that effect involving the Em-ployer (Kinder-Care Learning Centers, 268 NLRB 1350 (1984)), 512DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDother employees during January to support the Unionand to sign cards at the center."E. Bradford's Time-Off Request and ScheduleWhile working her regular schedule on Wednesday, 29January, Bradford contacted Jacobson and stated sheneeded some time off from work to research and write aterm paper and prepare for examinations. Jacobson re-plied she would have no problem covering Bradford'sclass on Friday, 31 January. Bradford stated she alsoneeded the following week off (3, 5, and 7 February). Ja-cobson replied she could only give Bradford Friday offand in fact needed her to cover an afternoon class on 3February. Bradford stated she was too far behind in herschool work to cover the Monday afternoon class. Ashort time later Jacobson, accompanied by a teacherknown to Bradford as Kip, entered the room whereBradford and Bown were administering to their 2-year-old charges and Kip asked Bradford to cover her 3 Feb-ruary afternoon class. Bradford repeated her earlier state-ment she was behind in her school work and could notaccommodate Kip. Neither Kip nor Jacobson pressed thematter further. Bradford left the center that day (29 Jan-uary) under the impression she had been granted permis-sion to be off 31 January, denied permission to be off 3,5, and 7 February, and was next scheduled to work inthe ,2-year-old room with Down the morning of 3 Febru-ary.F. The Discharge WarningThe following day (Thursday, 30 January) Jacobsoncalled Hachtel into her office, closed the door, and askedHachtel if she knew what Bradford was doing to her.When Hachtel replied negatively, Jacobson stated Brad-ford was trying to form a union. Hachtel made a non-committal response and Jacobson stated she was upset atBradford's going behind her back in seeking to form aunion and she was going to fire Bradford. After leavingthe center, discussing the conversation with her husband,and securing his advice," Hachtel decided to warnBradford. She telephoned Bradford and told Bradfordwhat Jacobson said about her and her activities.A third union meeting was scheduled for the eveningof 30 January. Bradford attended the meeting, advisedMassenburg of the warning she received from Hachtel,and solicited Massenburg's assistance to retain her em-ployment. Massenburg agreed to seek an audience withJacobson the following day and attempt to secure Jacob-son's assurance Bradford would not be penalized for sup-porting union representation of the center's employees.G. The Alleged Jacobson Impression of Surveillance,Threats, and DischargeMassenburg and Bradford went to the center themorning of Friday, 31 January, and Jacobson agreed to aconference in her office. Bradford introduced and identi-" I discredit Zimmerman's testimony that Bradford solicited her sup-port in December; Zimmerman demonstrated date confusion and was un-convincing.12 He advised Hachtel it would be unlawful to terminate Bradford forengaging in union activities.fled Massenburg. Massenburg presented Jacobson withher business card, a pamphlet describing employer andemployee rights during a union organizational campaign,and explained what those rights were. Bradford informedJacobson she had been actively supporting the unioncampaign to represent the center's employees. Jacobsonreplied she knew that13 and was disturbed because Brad-ford acted behind her back, she feared her own jobmight be jeopardized by Bradford's union activities, as-sistant directors were considered part of managementsubject to discharge for engaging in union activities, andBradford was discharged for so engaging. Bradford saidshe was sorry Jacobson was taking her actions personal-ly, she and other employees involved were only seekingto improve their wages, etc.; Massenburg stated she didnot think assistant directors were part of managementand, in any event, Bradford was not currently employedas an assistant director. Jacobson stated she did takeBradford's actions personally, particularly her contactinga teacher aide (Jan) who was also a parent, she felt sheno longer could work with Bradford because she coldnot trust Bradford, and it did not matter if Bradford wasnot an assistant director, she was currently classified asubstitute teacher and there was not going to be any sub-stitute work for Bradford. In the course of the discus-sion, Jacobson also disclosed she was expecting repre-sentatives of management from outside the area to arriveand express management's views concerning union repre-sentation of the center's employees. Prior to Massen-burg's and Bradford's departure from the center, Jacob-son rejected Bradford's proffer of a stamped, self-ad-dressed envelope for mailing her final paycheck, Jacob-son stating Bradford should come to the center and pickit up like everyone else.14H. Other Alleged Threats by JacobsonBetween 3 February conferences with one of the Em-ployer's personnel representatives" and the rejection ofMassenburg's requests to meet with Anderson," Jacob-13 Jacobson testified she received two anonymous telephone calls in-forming her Bradford was trying to form a union to represent the cen-ter's employees; Hachtel testified Jacobson informed her she overheardBradford discussing union representation of the center's employees withanother employee at the center; and teacher Gina Giuntoli testified Ja-cobson told her teacher aide Jan Clark told her Bradford was advocatingunion representation of the center's employees.14 I find no significance, as argued by the Employer, in Jacobson's fail-ure to tender her final paycheck to Bradford on 31 January; obviouslyJacobson did not anticipate the 31 January confrontation and delayingthe delivery of Bradford's final paycheck to the end of the pay periodmay readily be attributed as a tactic supporting the Employer's position,voiced by Jacobson when Massenburg pointed out Bradford was not em-ployed as an assistant director on 31 January and therefore not subject todischarge for engaging in union activities while a supervisor, that therewas not going to be any further need for Bradford's services as a teacher15 Cora Anderson is headquartered m Los Angeles, California.16 Massenburg received a report confirming Jacobson's 31 Januarystatement that employer representatives from outside the area had ar-rived; suspecting they were going to interview employees of the centerswithin the northern California district to ascertain what problems existed,the extent of employee support of the union campaign, and to express theEmployer's opposition to union representation of its employees (whichHill confirmed was done), Massenburg visited the center twice to seek anaudience with Anderson to request she and any other interviewers refrainfrom any coercive interrogation of the employees. KINDER-CARE LEARNING CENTERS513son informed Hachtel with a smile (contrary to her 30January statement to Hachtel the Employer was going toterminate Bradford) the center was not going to haveany further need for Bradford's services as a substituteteacher and informed Giuntoli (who had been on medicalleave the previous week) Bradford would no longer beworking at the center and when asked why, stated be-cause of her union activities. Pressed further how sheknew Bradford had been engaging in any union activi-ties, Jacobson identified teacher aide Jan Clark17 as herinformant.I. Alleged Surveillance, and Alleged GrievanceSolicitations and PromisesHill and the Employer's personnel director, CandacePardue (headquartered at Montgomery, Alabama), con-ducted meetings at centers within the northern Californiadistrict in February, including a meeting in mid-Februaryat the Pittsburg center attended by Hachtel, Giuntoli,and teacher Norma Cox. After an introduction by Hill,Pardue read a prepared text that included, inter alia, anexpression of the Employer's opposition to union repre-sentation of its employees, a Hill or Pardue statementthey were holding the meeting because they heard theemployees were dissatisfied with their working condi-tions, and a Hill invitation to express the employees' con-cerns. Cox expressed the view the Employer's wagestructure was inadequate in view of its and the State's re-quirements for employment as teachers, and Giuntoli ex-pressed her and Cox's dissatisfaction with teacher cover-age at the center between 6:30 and 7:30 a.m." Hill re-sponded to their complaints with the statement he wouldlook into them but could not promise to resolve them."J. The Wage and Benefit ImprovementsIt is undisputed during the Union's campaign to repre-sent employees of the Pittsburg, Antioch, and Concordcenters2• in March the Employer substantially increasedthe wages of the Pittsburg and Antioch employees andthe new rates matched both the wage levels of the Con-cord employees and the Employer's main competitorserving those cities (La Petite Academy).It is also undisputed during the campaign in April, theEmployer substantially improved its tuition discount pro-gram for children of employees of the Pittsburg, Anti-och, Concord, and four other centers in the area (twowithin the northern California district and two outsidethe district) and the improved program matched LaPetite Academy's tuition discount program.22 Clark was employed full time at the center as a teacher aide andhad three of her children enrolled at the center. At the 31 January Jacob-son-Massenberg-Bradford conference, Jacobson expressed her anger thatBradford solicited an employee/parent named Jan to support union repre-sentation of the employees.18 Many children arrived at the center between the times in question,when only Cox and Giuntoli were on duty.13 Cox and the other teachers subsequently received a wage increase;there was no change in teacher coverage between the hours in question.20 The record disclosed the Union was actively campaigning amongthe Pittsburg, Antioch, and Concord employees at the time the wage in-creases were instituted (March); the record does not disclose whether atthat time the Union had extended its campaign to the other 11 centers inthe northern California district.The wage increase addressed a primary source of theemployee dissatisfaction, which prompted employee in-terest in union representation and was instituted not longafter management was so informed.21That management knowledge, the timing, and the sub-stantial nature of the increases strongly support a conclu-sion the increases were instituted to discourage possibleemployee belief union representation would aid the se-curing of a wage increase, and I so find and conclude(rejecting the employer contention the increases were in-stituted solely as the result of a management decision,reached prior to any manifestation of employee interestin union representation, to institute the increases in orderto reach wage uniformity among its centers in the areaand to match its major competitors' area wage levels).The Employer undoubtedly was aware prior to lateJanuary the wage levels of the Pittsburg and Antiochemployees were below those of the Concord employ-ees22 and may have been aware the wage levels of thePittsburg and Antioch centers were below those of itsmajor competitor in those cities, La Petite Academy.(Hill testified in November 1985 he directed his 14 dis-trict directors to survey the wage levels of their competi-tors within the area each was serving, that testimony wassupported by one district director (Barbara Graham) andthe head teacher at Pittsburg (Nancy Zimmerman) testi-fied Jacobson in November 1985 mentioned to her shewas preparing a wage profile; Hill also testified the Anti-och and Pittsburg center directors reported by Decem-ber 1985 their wage levels were below those of La Petiteand the Concord center director reported its wage levelsmatched those of La Petite. However, there was a pecu-liar absence of any documentation of the request and re-sponses thereto (peculiar in the sense the Employer hadelaborate documentation concerning matters affecting itscosts), the Employer avoided any questioning of Jacob-son regarding this subject, the testimony of Zimmermanwas shifting and unconvincing, and the testimony of Hilland Graham on this subject was likewise unconvincing).I am nevertheless unable to credit the testimony ofHill and Benowitz to the effect Hill recommended insti-tution of the increases to Benowitz, Benowitz recom-mended their institution to Hyatt, and the latter two ap-proved the increases prior to any awareness the Pittsburgand Antioch employees were displaying an interest inunion representation and one of their major concernswas the level of their wages."Regarding the employee tuition discounts, I similarlyfind and conclude they were authorized and instituted todiscourage possible employee belief union representation21 Massenburg on 31 January and Cox in mid-February so informedJacobson and Hill.22 The Employer's operations are highly centralized, it maintains tightcost controls that are closely monitored, detailed reports showingincome, expenditures, are submitted weekly to central authorities andratios are carefully scrutinized and maintained.23 Again there was a complete absence of any supporting documenta-tion, Hill and Benowitz were unconvincing witnesses, and neither Brad-ford nor Hachtel were aware of the alleged recommendation and authori-zation (which seems incredible, given the small size of the staff at thecenters and the daily, intimate contact between center directors, assistantdirectors, and staff). 514DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDwould aid the securing of improvements in wages, ratesof pay, hours, and working conditions. The improvementwas authorized and instituted at a time management wasfully aware employees were interested in securing unionrepresentation to improve their wages, and it is reasona-ble to conclude the improvement was made to persuadethe employees they did not need such representation toaccomplish such improvements.K. Analysis and Conclusions1. The alleged dischargeThe General Counsel and the Union contend on 31January the Employer (by Jacobson) discharged and sub-sequently failed to employ Bradford because she engagedin activities on behalf of the Union and thereby violatedthe Act. The Employer denies Bradford was discharged,asserting Bradford was a substitute teacher on 29 Janu-ary, and there was no need for her services after 29 Jan-uary. In the event the General Counsel's and the Union'scontentions are sustained, the Employer asserts the dis-charge nevertheless was lawful: (1) because Bradford en-gaged in union activities while employed as a supervisor,and (2) because Bradford violated a lawful no-solicitation/no-distribution rule.It is undisputed prior to 31 January Bradford activelysupported the Union's organizing campaign among theEmployer's teachers (and other employees) at the Pitts-burg and other centers. It is also undisputed the Employ-er failed or refused to employ Bradford in any capacityafter 29 January. The issues are whether Jacobson dis-charged Bradford on 31 January; if so, whether Jacobsondischarged Bradford because of her union activities; if so,whether Bradford was a supervisor (while employed asassistant director); if so, whether Bradford engaged inunion activities while a supervisor; and if so, whether herdischarge violated the Act.The evidence amply supports my conclusion Bradfordwas discharged by Jacobson on 31 January because ofher union activities.On 29 January Jacobson readily granted Bradford's re-quest for relief from her 31 January work assignment inorder to pursue her studies but not only refused to granther request for similar relief the following week, buttried to persuade Bradford to work the afternoon of 3February. The next day (30 January), however, in acomplete reversal of form and attitude towards Brad-ford,24 Jacobson informed Hachtel she was going to fireBradford because she had learned Bradford was seekingto form a union "behind her back," and the followingday (31 January) she reiterated what she told Hachtelthe previous day, i.e., she told Bradford and Massenburgshe had learned Bradford was engaging in union activi-ties, Bradford was fired because she no longer couldtrust or work with Bradford for going "behind her back"in conducting those activities, and further stated (whenreminded Bradford was no longer classified or workingas her assistant director) no further work would be as-signed to Bradford.24 From the friendly and accommodating ,innner she displayed on 29January.I reject the Employer's contention Bradford was notemployed after 29 January because the Employer decid-ed to cease employing substitute teachers at the Pittsburgcenter about that time Not only is the timing of the al-leged policy change suspect (coming at the time theunion campaign was underway and immediately follow-ing Jacobson's acquiring knowledge Bradford was activetherein), it was a complete reversal of Jacobson's assign-ment of Bradford to a regular part-time teaching schedulecommencing early January, the two replacement teach-ers hired the following week were not employed forlong, substitute teachers, regular part-time teachers, andregular full-time teachers were hired to work at thePittsburg center subsequent to 29 January (both beforeand after the mid-March end of Bradford's school quar-ter), and Bradford was fully qualified and experiencedand available for assignment to the work of the first twoclassifications through mid-March and all three classifica-tions thereafter.There remains the question whether Bradford's dis-charge nevertheless was lawful because Bradford en-gaged in union activities while a supervisor.Based on the fmdings set out in section II,B, above, Ifind and conclude while classified and working as thePittsburg center's assistant director, Bradford was a su-pervisor. She acted as the director's alter ego in her ab-sence; was accepted and treated by all employees otherthan the director as their supervisor possessing and exer-cising authority to direct their work, assign and relievethem from job assignments, grant their requests for timeoff, effectively recommend hires and discipline (includingdischarge), and perform other managerial functions.It is undisputed Bradford was demoted from the posi-tion of assistant director to the position of substituteteacher in late November and her duties in early Decem-ber were 'limited to training her successor as assistant di-rector (Hachtel) in the job duties of that position. It isalso undisputed from and after mid-December Bradfordceased such training duties and worked solely as a teach-er in the 2-year-old room, on a regular part-time sched-ule.The record establishes Bradford's first engagement inwhat could be classified union activity occurred in earlyDecember 1985, when Bradford telephoned Massenburgand the latter agreed to meet with Bradford and Lorenzon 12 December 1985 at Bradford's home. The secondsuch activity occurred on 12 December, when the threemet and discussed the pros and cons of union representa-tion and the two employees agreed to contact other em-ployees to invite them to meet with Massenburg on 3January. The only other Bradford action prior to 1 Janu-ary that could be described as union activity was Brad-ford's contacting of various employees to invite them tothe 3 January meeting.Technically a finding could be entered that Bradforddid not engage in any union activities as a supervisor, be-cause she was formally demoted and Hachtel was pro-moted to succeed Bradford as assistant director in lateNovember, prior to any of Bradford's union activities.However, it is fair to conclude Hachtel and Bradfordjointly performed the duties of the assistant director posi- KINDER-CARE LEARNING CENTERS515tion between the time of the reclassification (late Novem-ber) and the time Hachtel and Bradford went on Christ-mas vacation (mid-December). So concluding, I findwhile classified as a teacher and while training her suc-cessor as assistant director (between late November andmid-December 1985), Bradford engaged in the union ac-tivities of contacting and meeting with a union represent-ative, describing employee complaints regarding wagesto that representative, hearing that representative ex-pound on what she thought the Union could do for theemployees, and inviting employees to attend a meetingwith that representative.The evidence fails to establish, however, either that Ja-cobson was aware Bradford engaged in union activitieswhile an assistant director" or that her union activitieswhile an assistant director was the reason for her dis-charge; rather, it is clear from Jacobson's 30 January re-marks to Hachtel and her 31 January remarks to Brad-ford and Massenburg, she was outraged that her formerassistant director participated in the campaign "behindher back" and was determined to terminate Bradford'semployment therefor, without regard to when Bradfordengaged in such participation or what position she heldwhile so engaged.Although I reject the Employer's contention Bradfordwas discharged for violating a valid no-solicitation/no-distribution rule,26 I fmd and conclude the Employer byJacobson discharged Bradford on 31 January for theunion activities Bradford was engaging in at and shortlybefore the time she was discharged; i.e., her union activi-ties while she was employed as a teacher, and the Em-ployer thereby violated Section 8(a)(1) and (3) of theAct.2 72. Alleged surveillance and threats addressed toBradford by JacobsonThe General Counsel and the Union contend in thecourse of the 31 January Jacobson-Bradford-Massenburgconference, when Jacobson responded to Bradford'sstatement she was actively supporting the Union's orga-nizational campaign with the comment Jacobson wasaware of that, Jacobson gave Bradford the impressionthe Employer was surveilling its employees' union activi-ties and thereby violated the Act.reject that contention. Jacobson's response gave noindication she was other than the passive recipient of25 Whether Jacobson gamed her knowledge of Bradford's union activi-ties (as she claimed) by virtue of an anonymous telephone call shortlybefore the discharge or (as she told Hachtel) a chance overhearmg ofBradford advocating union representation while conversing with anotherunidentified employee at the center on an unidentified date or (as she toldGiuntoli) from Jan Clark on an unidentified date, I find and conclude shedid not acquire her knowledge of any Bradford union activity until short-ly before her 30 January conversation with Hachtel and her 31 Januaryconference with Bradford and Massenburg, as demonstrated by herfriendly and accommodating attitude towards Bradford on 29 Januarywhen contrasted to her hostile attitude and revocation of Bradford'swork assignments on 31 January and her remarks to Hachtel on 30 Janu-ary." The Employer failed to demonstrate Jacobson was aware of anysuch rule violation by Bradford or that she discharged Bradford therefor;the argument appears to be an afterthought neither seriously advancednor supported.22 Pepsi-Cola Bottlers, 267 NLRB 1100 (1983).voluntarily furnished information Bradford was involvedin the campaign. As the Board stated in a recent case,Bradford "could not reasonably believe from it alone [Ja-cobson's comment] that the Respondent had intentionallyembarked on a course of monitoring the union's activi-ty."28 I therefore shall recommend those portions of thecomplaint so alleging be dismissed.The General Counsel and the Union also contendduring the 31 January conference Jacobson threatenedBradford with discharge for engaging in union activityby telling Bradford she was not going to receive any fur-ther work assignments when reminded Bradford wascurrently employed as a teacher and not an assistant di-rector.I find merit in that contention; the comment, in thecontext of Jacobson's earlier statements, she felt she nolonger could work with Bradford because Bradford cam-paigned for the Union "behind her back" carried thethreat of loss of future employment.I therefore find and conclude the Employer, by Jacob-son, on 31 January violated Section 8(a)(1) of the Act bythreatening Bradford with loss of employment for engag-ing in union activities protected by the Act.The General Counsel and the Union further contendduring the 31 January conference Jacobson threatenedBradford with interrogation of the Pittsburg center's em-ployees about their union activities when she told Brad-ford she was expecting the arrival of management repre-sentatives from outside the area to discuss with the Pitts-burg center's employees management's views concerningtheir union representation.I find that communication does not constitute a threatof unlawful interrogation of the center's employees con-cerning their union activities; Section 10(c) of the Actgives management the right to express to employeesmanagement's view concerning their union representa-tion, so an announcement of an intention to exercise thatright is not violative of the Act.I therefore shall recommend those portions of thecomplaint so alleging be dismissed.3. Alleged threat addressed to Giuntoli by JacobsonThe General Counsel and the Union contend on 3February Jacobson threatened Giuntoli with the dis-charge of any union supporters among the employees byinforming Giuntoli that Bradford would no longer beworking at the center because of her union activities.I find merit in that contention; Jacobson's remarkclearly implied union support jeopardized continued em-ployment.I therefore find and conclude by the 3 February Ja-cobson statement just set forth the Employer violatedSection 8(a)(1) of the Act.4. Alleged surveillance and solicitation of andpromise to remedy grievancesThe General Counsel amended the complaint at theoutset of the hearing to add allegations the Employer28 Clark Equipment Co, 278 NLRB 498 (1986). 516DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDviolated the Act by a Hill or Cora Anderson statement29at a mid-February meeting they were holding the meet-ing because they heard the employees were dissatisfiedwith their working conditions and a Hill invitation theemployees express their concerns or complaints accom-panied by an implied promise to remedy those com-plaints.Neither allegation has merit. Even presuming it wasHill who stated he and Pardue were holding the meetingbecause they heard the employees were dissatisfied withtheir working conditions,3• that statement fails to sup-port an inference the Employer was surveilling the em-ployees' union activities; the information could havebeen volunteered or it may have come from manage-ment.31With respect to the latter allegation, while I have en-tered findings Hill invited Giuntoli and Cox to expresstheir concerns or complaints and they responded withcomplaints their wages were too low and they wereunduly burdened by insufficient staffmg in the earlymorning, the Employer rebutted any inference the invita-tion carried an implied promise to remedy their com-plaints by the employees' admission Hill made the non-commital response he would "look into" their com-plaints, accompanied by the firm statement he could notpromise he would remedy them. Such a response fails toestablish an essential element for a finding of violation,i.e., that the Employer either directly or by implicationpromised to remedy the employees' complaints (nor doesthe grant of wage increases 2 months later)."5. The wage and benefit improvementsI have entered findings the Employer granted wageand benefit improvements to discourage employees fromseeking and securing union representation.I conclude by that conduct the Employer violatedSection 8(a)(1) of the Act.33CONCLUSIONS OF LAW1.At all pertinent times the Employer was an employ-er engaged in commerce in a business affecting com-merce and the Union was a labor organization within themeaning of Section 2 of the Act.2.At all pertinent times Wyatt, Benowitz, Hill and Ja-cobson were supervisors and agents of the Employeracting on its behalf within the meaning of the Act.3.Bradford was a supervisor and agent of the Employ-er acting on its behalf while employed as an assistant di-rector.4.On 31 January the Employer threatened Bradfordwith discharge for engaging in union activities, therebyviolating Section 8(a)(1) of the Act.5.The Employer discharged Bradford cn 31 Januaryfor engaging in union activities while employed as ateacher, thereby violating Section 8(a)(1) and (3) of theAct.6.On 3 February the Employer, threatened Giuntoliwith the discharge of any union supporters, thereby vio-lating Section 8(a)(1) of the Act.7.In March and April the Employer violated Section8(a)(1) of the Act by granting wage and benefit improve-ments to discourage employees from seeking and secur-ing union representation.8.The Employer did not otherwise violate the Act.9.The aforesaid unfair labor practices affected and af-fects commerce as defined in the Act.TILE REMEDYHaving found the Employer engaged in unfair laborpractices, I recommend the Employer be directed tocease and desist therefrom and take affirmative action de-signed to effectuate the purposes of the Act.Having found the Employer unlawfully dischargedJohnnie Bradford for union activities she engaged inwhile employed as a regular part-time teacher, I recom-mend the Employer be ordered to reinstate Bradford as aregular part-time teacher and make Bradford whole forany loss of earnings and benefits she suffered as a resultof her discharge, less any net interim earnings, calculatedin the manner set forth in F. W. Woolworth Co., 90NLRB 289 (1950), with interest on the sum or sums duecomputed in accordance with the formula set out in Flor-ida Steel Corp., 231 NLRB 651 (1977), and Isis PlumbingCo., 138 NLRB 716 (1962). In accordance with SterlingSugars, 261 NLRB 472 (1982), I also recommend theEmployer be ordered to remove from its records andfiles any reference to Bradford's discharge and notify herin writing that has been done and evidence relating toher unlawful discharge shall not be used in any furtherpersonnel actions against her.On these findings of fact and conclusions of law andon the entire record, I issue the following recommend-eds4ORDER29 A misidentification; the General Counsel believed it was Andersonrather than Pardue who participated in a mid-February meeting called byPardue and Hill attended by Hachtel, Giuntoli, and teacher Norma Coxat the Pittsburg center.3• Flachtel was unable to specify whether it was Pardue or Hill whomade the statement in question.3 The General Counsel neither referred to nor cited any support forthis portion of the complaint in her posthearing brief.32 Radio Broadcasting Co., 277 NLRB 1112 (1985); Mariposa Press, 273NLRB 528 (1984); Cutting, Inc., 255 NLRB 534 (1981), enfd as modified701 F.2d 659 (7th Cir. 1983).33 NLRB v. Exchange Parts Co., 375 U.S. 405 (1964); Woodcliff LakeHilton, 279 NLRB 1064 (1986); Dandridge Textile, 279 NLRB 89 (1986);William T. Burnett & Co., 273 NLRB 1084 (1984); and Sarah NeumanNursing Home, 270 NLRB 663 (1984)The Respondent, Kinder-Care Learning Centers, Inc.,Pittsburg, California, its officers, agents, successors, andassigns, shall1. Cease and desist from(a) Threatening its employees with discharge for sup-porting United Automobile Aerospace and Agricultural34 If no exceptions are filed as provided by Sec. 102.46 of the Board'sRules and Regulations, the findings, conclusions, and recommendedOrder shall, as provided in Sec. 102 48 of the Rules, be adopted by theBoard and all objections to them shall be deemed waived for all pur-poses. KINDER-CARE LEARNING CENTERS517Implement Workers of America, AFL-CIO, District 65,or any other labor organization.(b)Granting wage and benefit improvements to dis-courage its employees from supporting the above or anyother labor organization.(c)Discharging its employees for supporting the aboveor any other labor organization.(d)In any like or related manner interfering with, re-straining, or coercing employees in the exercise of therights guaranteed them by Section 7 of the Act.2. Take the following affirmative action necessary toeffectuate the policies of the Act.(a)Offer Johnnie Bradford immediate and full rein-statement as a regular part-time teacher or, if that job nolonger exists, to a substantially equivalent position, with-out prejudice to her seniority or any other rights orprivileges previously enjoyed, and make her whole forany loss of earnings and other benefits suffered as aresult of the discrimination against him in the manner setforth in the remedy section of the decision.(b)Remove from its files any reference to Bradford'sunlawful discharge and notify Bradford in writing thatthis has been done and that the discharge will not beused against her in any way.(c)Preserve and, on request, make available to theBoard or its agents for examination and copying, all pay-roll records, social security payment records, timecards,personnel records and reports, and all other records nec-essary to analyze the amount of backpay due under theterms of this Order.(d)Post at its facilities at Pittsburg, Antioch, and Con-cord, California, copies of the attached notice marked"Appendix B."35 Copies of the notice, on forms provid-ed by the Regional Director for Region 32, after beingsigned by the Respondent's authorized representative ofKinder-Care Learning Centers, Inc. shall be posted bythe Respondent immediately upon receipt and maintainedfor 60 consecutive days in conspicuous places includingall places where notices to employees are customarilyposted. Reasonable steps shall be taken by the Respond-ent to ensure that the notices are not altered, defaced, orcovered by any other material.(e)Notify the Regional Director in writing within 20days from the date of this Order what steps the Re-spondent has taken to comply.35 If this Order is enforced by a judgment of a United States court ofappeals, the words in the notice reading "Posted by Order of the Nation-al Labor Relations Board" shall read "Posted Pursuant to a Judgment ofthe United States Court of Appeals Enforcing an Order of the NationalLabor Relations Board."